Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION
This action is in response to the application filed on 09/10/2019.
Claims 12 has been canceled.
Claims 1-11, 13-16 are pending for examination.

                                Claim Rejections - 35 USC § 103          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16 are rejected under 35 U.S.C 103 as being unpatentable over Sorrentino et al. (US 2012/0170525) in view of Jing et al. (US 2013/0163687).

As of claim 1, Sorrentino discloses a method for transmitting a codebook-based Physical Uplink Shared Channel (PUSCH) performed by a User Equipment (UE) in a wireless communication system (Sorrentino, para [0068] discloses PUSCH transmission and precoder matrix index (TPMI) configurations  be supported by the codebook) comprising:
receiving downlink control information (DCI) for uplink (UL) transmission scheduling (Sorrentino, para [0068] discloses DCI-4 is precoder information for the corresponding PUSCH transmission); and
performing codebook based PUSCH transmission based on precoding information included in the DCI and the restriction information (Sorrentino, para [0047] a scheduled PUSCH transmission from a UE is achieved by transmission, para [0065] discloses codewords on PUSCH which corresponds to UE perform codebook based PUSCH transmission);
Sorrentino does not explicitly discloses restriction information of precoding matrix but Jing teaches  receiving restriction information of precoding matrix usable in the PUSCH transmission in the codebook (Jing, [0055][0056][0062] identify codebookSubsetRestriction that corresponds to receive restriction information of precoding matrix),
Sorrentino does not explicitly discloses Jing teaches  when the PUSCH is transmitted using four antenna ports, the codebook includes: a first group including non-coherent precoding matrixes for selecting only one port for each layer (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to first group for selecting only one port), a second group including partial-coherent precoding matrixes for selection two ports in at least one layer (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to second group for selecting two port), a third group including full-coherence precoding matrixes for selection all ports for each of the layers (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to second group for selecting all port),  
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting a codebook-based Physical Uplink Shared Channel (PUSCH) as taught by Sorrentino with receiving restriction information of precoding matrix as taught by Jing in order for minimizing signalling overhead by grouping precoding matrixes as taught by JIng in para [0008].
As of claim 15, Sorrentino discloses User Equipment (UE) for transmitting a codebook-based Physical Uplink Shared Channel (PUSCH) in a wireless communication system (Sorrentino, para [0068] discloses PUSCH transmission and precoder matrix index (TPMI) configurations be supported by the codebook), comprising: a radio frequency (RF) unit for transmitting and receiving a radio signal (Sorrentino, [FIG. 2] UE has a radio frequency (RF) unit (=inherent property) and a processor for controlling the RF unit, [0117] processor and a memory) wherein the processor is configured to:
receive downlink control information (DCI) for uplink (UL) transmission scheduling (Sorrentino, para [0068] discloses DCI-4 is precoder information for the corresponding PUSCH transmission); and
perform codebook based PUSCH transmission based on precoding information included in the DCI and the restriction information (Sorrentino, para [0047] a scheduled PUSCH transmission from a UE is achieved by transmission, para 
Sorrentino does not explicitly discloses restriction information of precoding matrix but Jing teaches  receiving restriction information of precoding matrix usable in the PUSCH transmission in the codebook (Jing, [0055][0056][0062] identify codebookSubsetRestriction that corresponds to receive restriction information of precoding matrix),
Sorrentino does not explicitly discloses Jing teaches  when the PUSCH is transmitted using four antenna ports, the codebook includes: a first group including non-coherent precoding matrixes for selecting only one port for each layer (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to first group for selecting only one port), a second group including partial-coherent precoding matrixes for selection two ports in at least one layer (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to second group for selecting two port), a third group including full-coherence precoding matrixes for selection all ports for each of the layers (Jing, para [0055] the codebooks for every rank (=layers) of N antenna ports are grouped which corresponds to second group for selecting all port),  
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting a codebook-based Physical Uplink Shared Channel (PUSCH) as taught by Sorrentino with receiving restriction information of precoding matrix as taught by Jing in order for 

As of claim 13, rejection of claim 1 cited above incorporated herein, in addition modified Sorrentino-Jing discloses  the restriction information of precoding matrix indicates the precoding matrix usable in the PUSCH transmission in the group unit or individual precoding matrix unit (Jing, para [0090] discloses a precoding matrix grouping unit).
As of claim 16, rejection of claim 1 cited above incorporated herein, in addition modified Sorrentino-Jing discloses wherein the restriction information of the precoding matrix is information for each of the first group, the second group, and the third group (Jing, para [0095] discloses identify the respective groups (=first, second and third groups) in the codebooks at the respective ranks as restricted into a codebook subset restriction).

Allowable Subject Matter
Claims 2-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471